The Opinion of BAKES, C.J., JOHNSON, BOYLE, and McDEVITT, JJ.
This is a case arising under the Employment Security Law, I.C. § 72-1301 et sequential The claimant, Kevin Porter, was denied unemployment benefits on I.C. § 72-1366(e)1 grounds. This Court re*55views the Industrial Commission’s findings to determine whether the Commission has followed the law, and whether its findings of fact are supported by “substantial competent evidence.” Idaho Const. art. 5, § 9; I.C. § 72-732.
Kevin Porter worked for Gem State Plumbing from May 1984 to June 16, 1988. Doug Chaiet was the president of Gem State Plumbing, and Kevin’s immediate supervisor. At one time Kevin’s father-in-law had been a partner in the business with Chaiet, but Chaiet bought his interest out. Before the final payment for his part of the business was received, Kevin’s father-in-law died. The executrix of his estate was Anita Porter, Kevin’s spouse.
A dispute between Anita and Chaiet arose concerning the payment of taxes owed by the old partnership. In addition, Chaiet had requested and was granted the luxury of missing a few monthly installment payments on the partnership buy-out. These circumstances created tense feelings between Kevin and Chaiet. The exact words uttered in a heated exchange between the two on the morning of June 16, 1988, are disputed, but the exchange ended with Kevin driving off and not returning until the next morning, at which time Kevin was handed his final paycheck and was told to return later to pick up his vacation pay. Kevin turned in his keys to the plumbing shop, cleaned out his work truck, and departed — unemployed.
When he applied for unemployment benefits the Department of Employment denied his request. Kevin protested, and a telephonic hearing was conducted by a Department of Employment appeals examiner; unemployment benefits were again denied. Kevin requested review of the appeals examiner’s findings by the Industrial Commission, which reversed the finding of the appeals examiner in a written decision on October 3,1988. Both the Department and Gem State Plumbing moved for reconsideration. The Commission on reconsideration reversed its previous holding and affirmed the appeals examiner’s findings. Kevin sought reconsideration, but the Industrial Commission, although recognizing that this was a “close case,” denied the request. Kevin then appealed to this Court, pro se.
The basis of the Industrial Commission’s final decision was simply that the Commission did “not interpret statements which were made by the Employer during the heated argument as statements which would reasonably be interpreted as discharging the Claimant.” R. 35. This Court agrees with the last determination of the Industrial Commission. On the basis that the employer’s actions and words are not enough in this case to sustain the conclusion that Kevin Porter was terminated, the consensus of this Court is to uphold the denial of unemployment benefits. No costs or fees on appeal. Affirmed.

. I.C. § 72-1366(e) provides that unemployment benefits are available if the employee’s "unemployment is not due to the fact that he left his employment voluntarily without good cause connected with his employment, or that he was *55discharged for misconduct in connection with his employment.”